Notice of Allowance
EXAMINER'S AMENDMENT (Corrected)
An examiner’s amendment to the record appears below. This amendment corrects language in the previous Examiner’s Amendment filed 3/12/2021. 
Please note, the references cited, bibliographic data sheet, and the PTO-1449 attached to the 3/12/2021 Notice of Allowance have not been re-attached to this Corrected Notice.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laurie McNamara on March 17, 2021.

The application has been amended as follows: 
Claim 1 has been amended as follows:
A method of treating Alzheimer's disease in a subject in need thereof comprising: 
stimulating a population of innate immune cells ex vivo with glatiramer acetate to increase expression of osteopontin; 
detecting an increased expression of osteopontin in said cells; and 
administering to the subject a therapeutically effective amount of the population of innate immune cells that have been stimulated ex vivo with glatiramer acetate.



	10. The method of claim 1, wherein the administering comprises adoptive cell transfer, bone marrow transplantation, or direct delivery to the subject

Claim 18 has been amended as follows:

18. A method of improving cognitive function in a subject in need thereof, comprising: 
stimulating a population of innate immune cells ex vivo with glatiramer acetate to increase expression of osteopontin; 
detecting an increased expression of osteopontin in said cells; and 
administering to the subject a therapeutically effective amount of a composition comprising the population of innate immune cells that have been stimulated ex vivo with glatiramer acetate.

Claim 27 has been amended as follows:

27. The method of claim 18 or direct delivery to the subject, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The amendments to the claims distinguish the method over the closest prior art, which fail to recite detecting an J Neuroimmunol. 2013 Jan 15;254(1-2):117-24 cited on the attached PTO-892) had previously only demonstrated glatiramer acetate (a.k.a. Copolymer 1 or Copaxone) decreases OPN expression in antigen presenting cells, including dendritic cells (monocytes), which teaches away from the current invention.  As currently amended the claims have overcome all rejections of record.  The declaration under 37 CFR 1.130(a) by Maya Koronyo filed on December 2, 2020 has overcome the art rejection in the previous Office action.  The method comprising is novel and non-obvious within the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 4-5, 8, 10, 13-18, 21-22, 24-25, 27, and 30-35 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649